Quinn, Chief Judge
(concurring):
It is alleged by the accused, and not disputed by the Government, that when he was informed of his right to appellate counsel before the board of review, not by his defense counsel as provided by paragraph 48j (3) of the Manual for Courts-Martial, United States, 1951, but by the officer appointed to review his case, he was informed that “counsel was not ordinarilly [sic] requested because the case would be reviewed in Washington anyway and that a request for counsel would only delay matters.” Although it is alleged that the advice was provided in response to the Army policy to discourage requests for appellate representation by the accused who plead guilty, there is no actual showing that the policy prompted the advice. Nevertheless, the unchallenged statements by the accused indicate that his decision not to request appellate counsel was not freely and voluntarily made. I, therefore, join in setting aside the decision of the board of review and ordering a rehearing of the cause before another board of review.